Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s amendment filed on 12/29/2020, have overcome the 35 USC 112(b), 35 USC 102(a)(1) and 35 USC 103 rejections listed in the previous office action dated 9/30/2020.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2 have been considered but are moot in view of new grounds of rejection necessitated by applicant’s amendment filed on 12/29/2020.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 line 3, the term "roughly" is a relative term which renders the claim indefinite.  The term “roughly” is not defined by the claim, the specification does not 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0292732 A1 to Niioka et al.
Regarding claim 1, Niioka discloses a stereoscopic display device (paras. 0196, 0275, figs. 2-3, 27-30), comprising a display panel (2 fig. 29) a including subpixels (labeled in fig. 29 below) with optical parts being disposed in a matrix form in the first direction (x direction) and a second direction (y direction) that is perpendicular to the first direction; and a light-ray control module (lens, 3, in figs. 3, 30; In fig. 29, 44 shows the boundary where the edges of the lens would be located.) which is provided to the display panel for controlling light rays toward the first direction; wherein for all of the sub-pixels two the sub-pixels (A and B labeled in fig. 29 below) neighboring to each Shown in fig. 29 below.  This based on a comparison between applicant’s figs. 19a-19b and page 42 of applicant’s original filed specification with figs. 3 and 29 of Niioka which show a similar structure.  Applicant’s fig. 19a and 19b are shown below in order to aid the applicant in understanding how the examiner is viewing the Niioka with respect to applicant’s claim.); and for all the first sub-pixels and the second sub-pixels arranged in the second direction, a sum of the longitudinal aperture widths of the overlapping region is larger than the longitudinal aperture width in the center of aperture part (shown in fig. 29 below).

    PNG
    media_image1.png
    675
    802
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    878
    1261
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    552
    818
    media_image3.png
    Greyscale

	Regarding claim 2, Niioka discloses the first sub-pixel and the second sub-pixel (A and B in fig. 29 above) are lateral field type liquid crystal display devices (IPS, FFS, para. 0257), striped electrodes (4com, 4pix in figs. 3, 29) are provided within the aperture part; for the two neighboring first sub-pixels (labeled A in fig. 29 above) arranged by sandwiching the second sub-pixel (labeled B in fig. 29 above) in the first direction (x direction fig. 29), angles formed between liquid crystal initial alignment (70 fig. 28, paras. 0162) and a long side direction of the electrode are different from each other (paras. 0162, 0239-0240 figs. 16a-d, 28-29), and for the two neighboring second sub-pixels (labeled B in fig. 29 above) arranged by sandwiching the first sub-pixel (labeled A in fig. 29 above) in the first direction, angles formed between liquid crystal initial alignment and the long side direction of the electrode are different from each other (paras. 0162, 0239-0240 figs. 16a-d, 28-29).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY G QUASH whose telephone number is (571)272-8829.  The examiner can normally be reached on Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/A.G.Q/Examiner, Art Unit 2871     

/EDWARD J GLICK/Supervisory Patent Examiner, Art Unit 2871